       Case 18-32805-sgj11 Doc 35 Filed 10/03/18                   Entered 10/03/18 12:27:20             Page 1 of 22


         Joe E. Marshall
         Texas Bar No. 13031100
         Marshall Law
         3131 McKinney Ave., Suite 600
         Dallas, Texas 75204
         (214) 579-9173
         jmarshall@marshalllaw.net

         PROPOSED ATTORNEY FOR JASON
         RAE, CHAPTER 11 TRUSTEE


                                IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

         IN RE:                                                §
                                                               §                Case No. 18-32805-SGJ-11
         DIVINE DINING, LLC,                                   §
                                                               §                         Chapter 11
           DEBTOR.                                             §
                                                               §
                                                               §

                               GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                     METHODOLOGY, AND DISCLAIMER
                                  REGARDING SCHEDULES AND STATEMENTS

               Jason Rae, the Chapter 11 Trustee (“Trustee”) appointed in the above-captioned
       bankruptcy case (“Bankruptcy Case”) for Divine Dining, LLC (the “Debtor”) hereby files the
       attached Schedules of Assets and Liabilities (the “Schedules”) 1 and Statement of Financial Affairs
       (the “Statements” and, collectively with the Schedules, the “Schedules and Statements”). These
       Global Notes (the “Global Notes”) are intended to provide additional information regarding the
       reservations, limitations of and methodology used in the preparation of the Schedules and
       Statements and comprise an integral part of the Schedules and Statements and are incorporated
       herein for all purposes. The Global Notes should be referred to and considered in connection with
       any review of such Schedules and Statements.

              1.       Estimates and Assumptions. The preparation of the Schedules and Statements
      requires the Trustee to make estimates and assumptions that affect the reported amounts of assets
      and liabilities, the disclosures of contingent assets and liabilities on the date of the Schedules and
      Statements, and the reported amounts of revenues and expenses during the reporting period. Please
      be advised, however, that the Trustee has had only limited access to the operational and historical
      records for the Debtor and has been in a position of oversight for approximately thirty (30) days and
      cannot assure creditors and parties in interest as to the accuracy of the information contained
      therein.

               2.      Asset Values. To date, the Trustee has not conducted an appraisal and/or audit of the
1
    The term “Schedules” includes: Schedules A/B, D, E/F, G, and H, along with the applicable summaries and all attachments
     appurtenant thereto.
                                                               1
 Case 18-32805-sgj11 Doc 35 Filed 10/03/18            Entered 10/03/18 12:27:20       Page 2 of 22

assets. Therefore, some assets have been listed as having “unknown” or “unliquidated” values
rather than values that may be otherwise incorrect or based on incomplete information. To the
extent an asset is listed on the Schedules and described in the Statements, unless otherwise noted
therein, such assets disclosed in the Schedules and Statements were included therein as a result of
the books and records available to the Trustee to reflect the existence of such assets as of the
Petition Date.

        Exclusion of any intellectual property shall not be construed as an admission that such
intellectual property rights have been abandoned, terminated, assigned, expired by their terms, or
otherwise transferred pursuant to a sale, acquisition, or other transaction.

       3.     Unknown Claim Amounts. Some of the scheduled liabilities may be unknown and
unliquidated at this time. In such cases, the amounts may be listed as “Unknown” or
“Unliquidated.” Accordingly, the Schedules and the Statements may not accurately reflect the
aggregate amount of the assets and liabilities.

        4.      Prepetition v. Post-Petition. The Trustee has sought to allocate liabilities between
the pre-petition and post-petition periods based on the limited information available at the time of
the preparation of these Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between pre- petition and post-petition
periods may change.

        5.      Causes of Action. The Trustee reserve all of the estates’ causes of action. Neither
these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such cause of
action. Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver of
rights in the Bankruptcy Case, equitable subordination, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy laws to recover
assets or avoid transfers.

        6.      Insiders. The listing of a party as an insider is not intended to be nor should it be
construed as a legal characterization of such party as an insider and does not act as an admission of
any fact, claim, right, or defense, and all such rights, claims, and defenses are hereby expressly
reserved. Further, employees who are not directors or officers have not been included in this
disclosure. Nothing contained in the Schedules and Statements is deemed to be an admission or
legal conclusion as the comprehensive scope of the inclusion or exclusion of persons qualifying as
“insiders” in terms of control of the Debtor, management responsibilities or functions, decision-
making or corporate authority and/or as otherwise defined by applicable law, including, without
limitation, the federal securities laws, or with respect to any theories of liability or for any other
purpose. The Trustee reserves all rights to amend, supplement, revise the Schedules and Statements
with regard to any matters concerning its “insiders,” as such term is defined in the Bankruptcy Code
and their progeny.

       7.      Summary of Reporting Policies and Practices. The following conventions were
adopted by the Trustee in preparation of the Schedules and Statements:

               a.     Book Value. Unless otherwise noted therein, the Schedules and
                      Statements reflect the carrying value of the assets/liabilities as listed
                      in the available books and records.
                                                  2
 Case 18-32805-sgj11 Doc 35 Filed 10/03/18            Entered 10/03/18 12:27:20        Page 3 of 22

               b.      Disputed, Contingent and/or Unliquidated Claims. Schedules D, E,
                       and F permit the Trustee to designate a claim as disputed,
                       contingent, and/or unliquidated. A failure to designate a claim on any
                       of these Schedules and Statements as disputed, contingent, and/or
                       unliquidated does not constitute an admission that such claim is not
                       subject to objection.
               c.      Claims. The Schedules and Statements list creditors of the Debtor as
                       of the Petition Date. The Court has authorized or may authorize the
                       Trustee to, among other things, continue certain prepetition practices
                       regarding some of those claims. Under this authority, the Receiver
                       may have paid prepetition claims, including, without limitation,
                       certain prepetition wages and employee compensation/benefits.

        8.      Executory Contracts and Unexpired Leases. For purposes of the Schedules and
Statements, the Trustee has only scheduled claims and executory contracts for which the Debtor
may be contractually and/or directly liable. While every reasonable effort has been made to ensure
the accuracy of Schedule G regarding executory contracts and unexpired leases, inadvertent errors
or omissions may have occurred. The Trustee hereby reserves all of their rights to dispute the
validity, status or enforceability of any contract, agreement, or lease set forth on Schedule G that
may have expired or may have been modified, amended, and supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letters and other documents,
instruments, and agreements which may not be listed on Schedule G. Certain of the executory
agreements may not have been memorialized in writing and could be subject to dispute. In addition,
the Debtor may have entered into various other types of agreements in the ordinary course of its
business. Such documents may not be set forth on Schedule G. In the ordinary course of business,
Debtor may have entered into agreements, written or oral, for the provision of certain services on a
month-to-month or at-will basis. Listing a contract or agreement on Schedule G does not constitute
an admission that such contract or agreement is an executory contract or unexpired lease. The
Trustee reserves all rights to challenge whether any of the listed contracts, leases, agreements or
other documents constitute an executory contract or unexpired lease, including if any are unexpired
non-residential real property leases. Any and all of the rights, claims, and causes of action regarding
the contracts and agreements listed on Schedule G are hereby reserved and preserved.

        9.      Reservation of Rights. Reasonable efforts have been made to prepare and file
complete and accurate Statements and Schedules; however, inadvertent errors or omissions may
exist. The Trustee reserves all rights to (i) amend or supplement the Statements and Schedules from
time to time, in all respects, as may be necessary or appropriate, including, without limitation, the
right to amend the Statements and Schedules with respect to a claim description or designation; (ii)
dispute or otherwise assert offsets or defenses to any claim reflected in the Statements and
Schedules as to amount, liability, priority, status or classification; (iii) subsequently designate any
Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
enforceability, priority, or avoidability of any claim. Nothing contained in the Statements and
Schedules shall constitute a waiver of rights with respect to this Bankruptcy Case, including,
without limitation, issues involving claims, defenses, equitable subordination, and/or causes of
action arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant non-
bankruptcy laws to recover assets or avoid transfers. Any specific reservation of rights contained
elsewhere in the Global Notes does not limit in any respect the general reservation of rights
contained in this paragraph. Notwithstanding the foregoing, the Trustee shall not be required to
                                                  3
 Case 18-32805-sgj11 Doc 35 Filed 10/03/18            Entered 10/03/18 12:27:20        Page 4 of 22

update the Statements and Schedules except as may be required by applicable law.

        The Trustee does not guarantee or warrant the accuracy, the completeness, or correctness of
the data that is provided herein or in the Schedules and Statements, and neither is liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communication
or delivering the information therein. While every effort has been made to provide accurate and
complete information herein, inadvertent errors or omissions may exist. The Trustee and their
agents, attorneys and advisors expressly do not undertake any obligation to update, modify, revise
or re-categorize the information provided herein, or to notify any third party should the information
be updated, modified, revised or re-categorized.

        10.     Setoffs. Certain setoffs may occur or be required in the ordinary course of
business. Setoffs in the ordinary course can result from various items including, but not limited to,
pricing discrepancies, negotiations and/or disputes with customers and/or suppliers. These normal
setoffs are consistent with the ordinary course of business and can be particularly voluminous,
making it unduly burdensome and costly for the Trustee to list such ordinary course setoffs.
Therefore, although such setoffs and other similar rights may have been accounted for when
scheduling certain amounts, these ordinary course setoffs are not independently accounted for, and
as such, are or may be excluded from the Statements and Schedules.



                                   #END OF GLOBAL NOTES




                                                  4
     Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                 Entered 10/03/18 12:27:20                      Page 5 of 22
 Fill in this information to indentify the case:

     Debtor Name                                   DIVINE DINING, LLC

     United States Bankruptcy Court for the:       NORTHERN                                District of      TEXAS
                                                                                                         (State)
                                                                                                                                          Check if this is an
     Case number (If known):                       18-32805-sgj11                                                                         amended filing




Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                 12/15


The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


Part 1:        Income


 1. Gross revenue from business

        No


             Identify the beginning and ending dates of the debtor’s fiscal year, which                       Sources of revenue              Gross revenue
             may be a calendar year                                                                           Check all that apply            (before deductions and
                                                                                                                                              exclusions)



             From the beginning of the                                                                        Operating a business
             fiscal year to filing date:              From                    to Filing date
                                                             MM / DD / YYYY                                   Other


                                                                                                              Operating a business
             For prior year:                          From       1/1/2017     to     12/31/2017
                                                             MM / DD / YYYY        MM / DD / YYYY             Other Food Sales                $           1,217,230.00


                                                                                                              Operating a business
             For the year before that:                From       1/1/2016     to     12/31/2016
                                                             MM / DD / YYYY        MM / DD / YYYY             Other Food Sales                $           1,374,625.00



 2. Non-business revenue

     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None


                                                                                                              Description of sources of   Gross revenue from each
                                                                                                              revenue                     source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)



             From the beginning of the                                                                        Operating a business
             fiscal year to filing date:              From                    to Filing date
                                                             MM / DD / YYYY                                   Other                       $


                                                                                                              Operating a business
             For prior year:                          From                    to
                                                             MM / DD / YYYY        MM / DD / YYYY             Other                       $


                                                                                                              Operating a business
             For the year before that:                From                    to
                                                             MM / DD / YYYY        MM / DD / YYYY             Other                       $



                                                                                                                                                                  page 1
Case  18-32805-sgj11 Doc 35 Filed 10/03/18
   Debtor          Divine Dining, LLC
                                                                                        Entered     10/03/18 12:27:20
                                                                                            Case number     (if known)   18-32805-sgj11
                                                                                                                                                  Page 6 of 22
                   Name



 Part 2:             List Certain Transfers Made Before Filing for Bankruptcy
  3. Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90
     days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,225. (This amount may be
     adjusted on 4/01/16 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

            Creditor’s name and address                                Dates                    Total amount or value           Reasons for payment or transfer
                                                                                                                                Check all that apply


    3.1
            See Exhibit 3                                                                   $                                   Secured debt
            Creditor’s name
                                                                                                                                Unsecured loan repayments

            Street                                                                                                              Suppliers or vendors

                                                                                                                                Services

                                                                                                                                Other
            City                         State         ZIP Code

    3.2
                                                                                            $                                   Secured debt
            Creditor’s name
                                                                                                                                Unsecured loan repayments

            Street                                                                                                              Suppliers or vendors

                                                                                                                                Services

                                                                                                                                Other
            City                         State         ZIP Code


  4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,225. (This amount may be adjusted on 4/01/16 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
     Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
     general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
     the debtor. 11 U.S.C. § 101(31).

           None

            Insider’s name and address                                 Dates                    Total amount or value           Reasons for payment or transfer


    4.1
            Jaclyn C. Johnson                                          See Exhibit 4        $           49,170.27               Wages (Net)
            Insider’s name

            PO Box 630186
            Street




            Irving                       TX             75063
            City                         State         ZIP Code

            Relationship to debtor

            Wife of 50% Managing Partner, Jordan Johnson

    4.2
                                                                                            $
            Insider’s name



            Street




            City                         State         ZIP Code

            Relationship to debtor



                                                                                                                                                            page 2
  Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                 Entered 10/03/18 12:27:20                                       Page 7 of 22
    Debtor    Divine Dining, LLC                                                     Case number (if known)    18-32805-sgj11
              Name



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
          None

              Creditor’s name and address                           Description of the property                                    Date                      Value of Property




    5.1                                                                                                                                                 $
              Creditor’s name



              Street




              City                           State     ZIP Code




    5.2                                                                                                                                                 $
              Creditor’s name



              Street




              City                           State     ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
    of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
          None

              Creditor’s name and address                           Description of the action creditor took                        Date action was          Amount
                                                                                                                                   taken


                                                                                                                                                        $
              Creditor’s name



              Street

                                                                    Last 4 digits of account number: XXXX–


              City                           State     ZIP Code


Part 3:          Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
    was involved in any capacity—within 1 year before filing this case.
          None

              Case title                             Nature of case                                   Court or agency’s name and address                    Status of case

              Adelphi Group Ltd. v. Divine                                                                                                                  Pending
    7.1       Dining, LLC                                                                             County Court at Law No. 2, Dallas County, Texas
                                                                                                      Name                                                  On appeal

              Case number                                                                                                                                   Concluded
                                                                                                      Street

              Cause No. CC-18-01615-B


                                                                                                      City                 State             ZIP Code

              Case title                             Nature of case                                   Court or agency’s name and address                    Status of case

              Adelphi Group Ltd. v. Divine                                                                                                                  Pending
    7.2       Dining, LLC                                                                             County Court at Law No. 3, Dallas County, Texas
                                                                                                      Name                                                  On appeal

              Case number                                                                                                                                   Concluded
                                                                                                      Street

              Cause No. CC-18-01836-C


                                                                                                      City                 State             ZIP Code


                                                                                                                                                                             page 3
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                    Entered 10/03/18 12:27:20                                  Page 8 of 22
    Debtor   Divine Dining, LLC                                                     Case number (if known)     18-32805-sgj11
             Name

Part 3:          Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
    was involved in any capacity—within 1 year before filing this case.
          None

             Case title                                Nature of case                                Court or agency’s name and address                   Status of case
             Adelphi Group, Ltd. v. Divine Dining,
             LLC dba Taco Casa (this matter was                                                                                                           Pending
    7.3      appealed);                                                                              134th District Court, Dallas County, Texas
                                                                                                     Name                                                 On appeal

             Case number                                                                                                                                  Concluded
                                                                                                     Street

             Cause No. DC-17-16235


                                                                                                     City                       State         ZIP Code

             Case title                                Nature of case                                Court or agency’s name and address                   Status of case
             Adelphi Group, Ltd. v. Divine Dining,
             LLC dba Taco Casa (on appeal from
             134th District Court, Trial Court Cause                                                 Court of Appeals for the                             Pending
    7.4      No. DC-17-16235)                                                                        Fifth District of Texas at Dallas
                                                                                                     Name                                                 On appeal

             Case number                                                                                                                                  Concluded
                                                                                                     Street

             No. 05-18-00468-CV


                                                                                                     City                       State         ZIP Code




             Case title                                Nature of case                                Court or agency’s name and address                   Status of case
             Michael Mantas v. Jordan J. Johnson,
             Jackie Johnson, and Divine Dining, LLC                                                                                                       Pending
    7.5      d/b/a Taco Casa                                                                         116th District Court, Dallas County, Texas
                                                                                                     Name                                                 On appeal

             Case number                                                                                                                                  Concluded
                                                                                                     Street

             Cause No. DC-18-03705


                                                                                                     City                       State         ZIP Code




             Case title                                Nature of case                                Court or agency’s name and address                   Status of case
             Jordan Johnson v. Divine Dining, LLC
             and Michael Mantas aka Michail Mantas.
             This matter was consoldiated into Cause                                                                                                      Pending
    7.6      No. DC-18-03705                                                                         116th District Court, Dallas County, Texas
                                                                                                     Name                                                 On appeal

             Case number                                                                                                                                  Concluded
                                                                                                     Street

             Cause No. DC-18-04074


                                                                                                     City                       State         ZIP Code

                                                                                                                                                                           page 4
               Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                            Entered 10/03/18 12:27:20                                      Page 9 of 22
    Debtor          Divine Dining, LLC                                                                                           Case number (if known)          18-32805-sgj11
                    Name




 8. Assignments and receivership

    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None
             Custodian’s name and address                                             Description of the property                                         Value


             Elizabeth Brandon, Receiver                                              All Assets of Divine Dining Bankruptcy Estate                          $             Unknown
             Custodian’s name
                                                                                      Case title                                                          Court name and address
             2100 McKinney Avenue, Suite 1250
             Street

                                                                                                                                                          Name
                                                                                      Case number
             Dallas                             TX       75201-6908
             City                               State               ZIP Code                                                                              Street



                                                                                      Date of order or assignment

                                                                                                                                                          City                         State                  ZIP Code




Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
    of the gifts to that recipient is less than $1,000

           None
             Recipient’s name and address                                           Description of the gifts or contributions                                       Dates given                Value


     9.1                                                                                                                                                                                          $
             Recipient’s name



             Street




             City                               State               ZIP Code

             Recipient’s relationship to debtor




     9.2                                                                                                                                                                                          $
             Recipient’s name



             Street




             City                               State               ZIP Code

             Recipient’s relationship to debtor




Part 5:        Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
             Description of the property lost and how the loss                        Amount of payments received for the loss                                      Date of loss               Value of property
             occurred                                                                                                                                                                          lost
                                                                                      If you have received payments to cover the loss, for
                                                                                      example, from insurance, government compensation, or
                                                                                      tort liability, list the total received.

                                                                                      List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                                      Assets – Real and Personal Property).


                                                                                                                                                                                                  $




                                                                                                                                                                                                                   page 5
              Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                          Entered 10/03/18 12:27:20                              Page 10 of 22
    Debtor          Divine Dining, LLC                                                                    Case number (if known)   18-32805-sgj11
                    Name




Part 6:        Certain Payments or Transfers

11. Payments related to bankruptcy

    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

           None

             Who was paid or who received the transfer?                   If not money, describe any property transferred             Dates                  Total amount or
                                                                                                                                                             value



    11.1     Barnes & Thornberg                                            Payments as Receiver pursuant to Court order               See Exhibit 3b               $    60,480.99


             Address

             2100 McKinney Ave.
             Street




             Dallas                          TX      75201-1803
             City                            State            ZIP Code

             Email or website address

             www.btlaw.com

             Who made the payment, if not debtor?




             Who was paid or who received the transfer?                   If not money, describe any property transferred             Dates                  Total amount or
                                                                                                                                                             value



    11.2     Culhane Meadows, PLLC                                         Attorney Fees                                                                           $    25,000.00


             Address

             100 Crescent Court, Suite 700
             Street




             Dallas                          TX                   75201
             City                            State            ZIP Code

             Email or website address



             Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary

    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
    a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None

             Name of trust or device                                      Describe any property transferred                           Dates transfers        Total amount or
                                                                                                                                      were made              value


                                                                                                                                                               $

             Trustee




                                                                                                                                                                               page 6
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                        Entered 10/03/18 12:27:20                                  Page 11 of 22
    Debtor          Divine Dining, LLC                                                                   Case number (if known)       18-32805-sgj11
                    Name




13. Transfers not already listed on this statement

    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor
    within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
    Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None

             Who received transfer?                                      Description of property transferred or payments                 Date transfer       Total amount or
                                                                         received or debts paid in exchange                              was made            value



    13.1                                                                                                                                                        $


             Address


             Street




             City                        State             ZIP Code

             Relationship to debtor




             Who received transfer?




    13.2                                                                                                                                                        $


             Address


             Street




             City                        State             ZIP Code

             Relationship to debtor




Part 7:        Previous Locations

14. Previous addresses

    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

           Does not apply
             Address                                                                                                              Dates of occupancy



    14.1                                                                                                                          From                        To
             Street




             City                                              State      ZIP CODE




    14.2                                                                                                                          From                        To
             Street




             City                                              State      ZIP CODE


                                                                                                                                                                               page 7
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                           Entered 10/03/18 12:27:20                                  Page 12 of 22
    Debtor          Divine Dining, LLC                                                                                      Case number (if known)    18-32805-sgj11
                    Name




Part 8:        Health Care Bankruptcies

15. Health Care bankruptcies

    Is the debtor primarily engaged in offering services and facilities for:

           No. Go to Part 9.

           Yes. Fill in the information below.
             Facility name and address                                    Nature of the business operation, including type of services the                        If debtor provides meals
                                                                          debtor provides                                                                         and housing, number of
                                                                                                                                                                  patients in debtor’s care


    15.1
             Facility Name




             Street                                                       Location where patient records are maintained (if different from facility               How are records kept?
                                                                          address). If electronic, identify any service provider.

                                                                                                                                                                  Check all that apply:

                                                                                                                                                                       Electronically

             City                           State           ZIP Code                                                                                                   Paper

             Facility name and address                                    Nature of the business operation, including type of services the                        If debtor provides meals
                                                                          debtor provides                                                                         and housing, number of
                                                                                                                                                                  patients in debtor’s care


    15.2
             Facility Name




             Street                                                       Location where patient records are maintained (if different from facility               How are records kept?
                                                                          address). If electronic, identify any service provider.

                                                                                                                                                                  Check all that apply:

                                                                                                                                                                       Electronically

             City                           State           ZIP Code                                                                                                   Paper

Part 9:        Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.

           Yes. State the nature of the information collected and retained.

             Does the debtor have a privacy policy about that information?

                    No.

                    Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
    pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.

           Yes. Does the debtor serve as plan administrator?

                    No. Go to Part 10.

                    Yes. Fill in below:
                    Name of plan                                                                                                             Employer identification number of the plan


                                                                                                                                             EIN:           -

                    Has the plan been terminated?

                          No.

                          Yes.

                                                                                                                                                                                              page 8
       Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                              Entered 10/03/18 12:27:20                                    Page 13 of 22
    Debtor          Divine Dining, LLC                               Case number (if known)   18-32805-sgj11
                    Name




Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
    brokerage houses, cooperatives, associations, and other financial institutions.

           None
             Financial institution name and address               Last 4 digits of account               Type of account                      Date account was       Last balance
                                                                  number                                                                      closed, sold, moved,   before closing or
                                                                                                                                              or transferred         transfer


    18.1                                                           XXXX-                                       Checking                                               $
             Name
                                                                                                               Savings

             Street                                                                                            Money market

                                                                                                               Brokerage

                                                                                                               Other
             City                           State      ZIP Code




    18.2                                                           XXXX-                                       Checking                                               $
             Name
                                                                                                               Savings

             Street                                                                                            Money market

                                                                                                               Brokerage

                                                                                                               Other
             City                           State      ZIP Code

19. Safe deposit boxes

    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

           None
             Depository institution name and address               Names of anyone with access to it            Description of the contents                           Does debtor
                                                                                                                                                                      still have it?


                                                                                                                                                                          No

             Name                                                                                                                                                         Yes


             Street
                                                                   Address



             City                           State      ZIP Code




20. Off-premises storage

    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

           None
             Facility name and address                             Names of anyone with access to it            Description of the contents                           Does debtor
                                                                                                                                                                      still have it?


                                                                                                                                                                          No

             Name                                                                                                                                                         Yes


             Street
                                                                   Address



             City                           State      ZIP Code




                                                                                                                                                                                       page 9
               Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                              Entered 10/03/18 12:27:20                                        Page 14 of 22
      Debtor          Divine Dining, LLC                                                                    Case number (if known)                                 18-32805-sgj11
                      Name




Part 11:         Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another

      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.

           None
               Owner’s name and address                                  Location of the property                                    Description of the property                        Value



                                                                                                                                                                                    $
               Name



               Street




               City                        State         ZIP Code



Part 12:         Details About Environmental Information

      For the purpose of Part 12, the following definitions apply:

  ■   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
      regardless of the medium affected (air, land, water, or any other medium).

  ■   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
      formerly owned, operated, or utilized.

  ■   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
      or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No

           Yes. Provide details below.
               Case title                                                Court or agency name and address                            Nature of the case                                 Status of case



                                                                                                                                                                                        Pending
                                                                      Name
               Case number                                                                                                                                                              On appeal

                                                                      Street                                                                                                            Concluded




                                                                      City                          State              ZIP Code

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No

           Yes. Provide details below.
               Site name and address                                     Governmental unit name and address                          Environmental law, if known                        Date of notice




               Name                                                   Name



               Street                                                 Street




               City                        State         ZIP Code     City                          State              ZIP Code


                                                                                                                                                                                                     page 10
              Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                         Entered 10/03/18 12:27:20                                          Page 15 of 22
       Debtor          Divine Dining, LLC                                                                     Case number (if known)          18-32805-sgj11
                       Name




 24.   Has the debtor notified any governmental unit of any release of hazardous material?

              No

              Yes. Provide details below.
                Site name and address                                   Governmental unit name and address                              Environmental law, if known              Date of notice




                Name                                                 Name



                Street                                               Street




                City                        State       ZIP Code     City                             State              ZIP Code




Part 13:           Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest

       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
       Include this information even if already listed in the Schedules.

              None
                Business name and address                               Describe the nature of the business                             Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.


       25.1                                                                                                                            EIN:                    -
                Name

                                                                                                                                        Dates business existed
                Street

                                                                                                                                       From                         To




                City                        State       ZIP Code


                Business name and address                               Describe the nature of the business                             Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.


       25.2                                                                                                                            EIN:                    -
                Name

                                                                                                                                        Dates business existed
                Street

                                                                                                                                       From                         To




                City                        State       ZIP Code


                Business name and address                               Describe the nature of the business                             Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.


       25.3                                                                                                                            EIN:                    -
                Name

                                                                                                                                        Dates business existed
                Street

                                                                                                                                       From                         To




                City                        State       ZIP Code




                                                                                                                                                                                                  page 11
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                                                   Entered 10/03/18 12:27:20                                   Page 16 of 22
   Debtor          Divine Dining, LLC                                             Case number (if known)                                                                                              18-32805-sgj11
                   Name




26. Books, records, and financial statements
     26a.   List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
                     None
                     Name and address                                                                                               Dates of service

                                                                                                                                           Tax Returns 2016 & 2017
   26a.1.   Hodges & Company, LLC                                                                                                   From                      To
            Name

            1118 Owenwood Dr.
            Street




            Irving                                                               TX                                       75061
            City                                                                 State                                   ZIP Code

                     Name and address                                                                                               Dates of service

                                                                                                                                           During Receivership
   26a.2.   Elementary Business                                                                                                     From                          To
            Name

            4725 Fox Sedge Lane
            Street




            Denton                                                               TX                                       76208
            City                                                                 State                                   ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                     None
                     Name and address                                                                                               Dates of service

                                                                                                                                           Weekly bookkeeping and Forensic Analysis 2018
   26b.1.            Elementary Business                                                                                            From                          To
            Name



            Street




            City                                                                 State                                   ZIP Code

                     Name and address                                                                                               Dates of service


   26b.2.                                                                                                                           From                          To
            Name



            Street




            City                                                                 State                                   ZIP Code

     26c.   List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                     None
                     Name and address                                                                                               If any books of account and records are
                                                                                                                                    unavailable, explain why


   26c.1.
            Name



            Street




            City                                                                 State                                   ZIP Code


                                                                                                                                                                                           page 12
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                      Entered 10/03/18 12:27:20                                      Page 17 of 22

        Debtor Divine Dining, LLC                                                                                                  Case number (if known) 18-32805-sgj11
                      Name




                      Name and address                                                                                                            If any books of account and records are
                                                                                                                                                  unavailable, explain why


    26c.2.
             Name



             Street




             City                                                                        State                                        ZIP Code

     26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
             within 2 years before filing this case.
                      None
                      Name and address



    26d.1.
             Name



             Street




             City                                                                        State                                        ZIP Code

                      Name and address



    26d.2.
             Name



             Street




             City                                                                        State                                        ZIP Code

27. Inventories
   Have any inventories of the debtor’s property been taken within 2 years before filing this case?
             No
             Yes. Give the details about the two most recent inventories.
                      Name of the person who supervised the taking of the inventory                               Date of                                   The dollar amount and basis (cost, market, or
                                                                                                                  inventory                                 other basis) of each inventory


                                                                                                                                                        $
                      Name and address of the person who has possession of inventory records



     27.1.
             Name



             Street




             City                                                                        State                                        ZIP Code


                                                                                                                                                                                                       page 13
             Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                                     Entered 10/03/18 12:27:20                                             Page 18 of 22
   Debtor Dinine Dining, LLC                                                                       Case number (if known) 18-32805-sgj11
             Name




                Name of the person who supervised the taking of the inventory              Date of                              The dollar amount and basis (cost, market, or
                                                                                           inventory                            other basis) of each inventory


                                                                                                                           $
                Name and address of the person who has possession of inventory records



     27.2.
             Name



             Street




             City                                                  State                                   ZIP Code

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
    people in control of the debtor at the time of the filing of this case.
                Name                            Address                                       Position and nature of                                                    % of interest, if any
                                                                                              any interest
                                            1311 W. Airport Freeway
             Jordan J. Johnson              Irving, TX 75062                               Member                                                                                    50%

                                            900 Dragon Street
             Michael Mantas                 Dallas, TX 75207                               Member                                                                                    50%

                                                                                           Receiver pursuant to Agreed Order Appointing Receiver dated April 9, 2018
                                                                                           in Michael Mantas v. Jordan J. Johnson, et al, Cause No. 18-03705 and
                                                                                           Jordan Johnson v. Divine Dining, LLC, et al., Cause No. 18-04074; 116
             Elizabeth C. Brandon                                                          Judicial District Court, Dallas County, Texas




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?
             No
             Yes. Identify below.
                Name                            Address                                       Position and nature of                                                    % of interest, if any
                                                                                              any interest

                                                                                                                                                                       From                 To

                                                                                                                                                                       From                 To

                                                                                                                                                                       From                 To

                                                                                                                                                                       From                 To
30. Payments, distributions, or withdrawals credited or given to insiders
   Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
   bonuses, loans, credits on loans, stock redemptions, and options exercised?
             No
             Yes. Identify below.
                Name and address of recipient                                                                                  Amount of money or                      Dates                Reason for
                                                                                                                               description and value of                                     providing the value
                                                                                                                               property

                                                                                                                                                                         9/1/2017 thru
     30.1.   Jaclyn C. Johnson                                                                                             $                          49,170.27            6/1/2018                 Wages
             Name

             PO Box 630186
             Street




             Irving                                                TX                                        75063
             City                                                  State                                   ZIP Code

                Relationship to debtor

             Wife of 50% Managing Partner, Jordan Johnson

                                                                                                                                                                                                              page 14
Case 18-32805-sgj11 Doc 35 Filed 10/03/18   Entered 10/03/18 12:27:20   Page 19 of 22
                                    Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                            Entered 10/03/18 12:27:20                        Page 20 of 22

Divine Dining, LLC                                                                                                                                                                                   Case No: 18-32805-SGJ-11
                                                                                                     Statement of Financial Affairs
                                                                                                         Payment to Creditors
                                                                                                              Exhibit 3

3.1 Payments on loans, installment purchases of goods or services or other debts.

Payee                                              Address                                                                            Reason for Payment or Transfer   Payment Date      Amount          Amount Still Owing

Barnes & Thornburg, LLP                            2100 McKinney Ave, Dallas, TX 75201‐1803                                           Services                                6/7/2018      $15,390.00
                                                                                                                                                                             6/19/2018      $13,435.38
                                                                                                                                                                             7/16/2018      $11,312.04
                                                                                                                                                                             7/30/2018      $11,312.03
                                                                                                                                                                             8/14/2018       $4,351.54
                                                                                                                                                                             8/21/2018       $2,295.00
                                                                                                                                                                             8/27/2018       $2,385.00
                                                                                                                                                                                            $60,480.99                 $0.00

Basham Foods                                       5409 Hemphill, Ft. Worth, TX 76115                                                 Suppliers or vendors                   5/31/2018       $7,705.00
                                                                                                                                                                              6/7/2018       $7,143.10
                                                                                                                                                                             6/13/2018      $13,021.93
                                                                                                                                                                             6/14/2018       $5,425.65
                                                                                                                                                                             6/15/2018       $3,850.00
                                                                                                                                                                             6/20/2018       $4,583.18
                                                                                                                                                                             6/25/2018       $3,409.81
                                                                                                                                                                             6/27/2018       $3,951.15
                                                                                                                                                                              7/2/2018       $3,175.41
                                                                                                                                                                              7/5/2018       $4,653.53
                                                                                                                                                                              7/9/2018       $3,485.04
                                                                                                                                                                             7/11/2018       $4,496.77
                                                                                                                                                                             7/16/2018       $2,969.38
                                                                                                                                                                             7/18/2018       $5,004.20
                                                                                                                                                                             7/23/2018       $3,432.02
                                                                                                                                                                             7/25/2018       $4,251.18
                                                                                                                                                                             7/30/2018       $3,552.19
                                                                                                                                                                              8/1/2018       $4,551.30
                                                                                                                                                                              8/6/2018       $3,726.02
                                                                                                                                                                              8/8/2018       $3,824.04
                                                                                                                                                                             8/13/2018       $4,014.54
                                                                                                                                                                             8/15/2018       $4,070.56
                                                                                                                                                                             8/20/2018       $3,716.20
                                                                                                                                                                             8/22/2018       $4,576.32
                                                                                                                                                                             8/27/2018       $3,823.53
                                                                                                                                                                                           $116,412.05                 $0.00

Cardona Foods                                      850 Meacham Blvd., Fort Worth, TX 76106‐1234                                       Suppliers or vendors                   5/30/2018       $3,204.90
                                                                                                                                                                             6/18/2018       $1,110.30
                                                                                                                                                                              7/2/2018       $1,653.90
                                                                                                                                                                             7/17/2018       $1,387.50
                                                                                                                                                                             7/31/2018       $1,355.10
                                                                                                                                                                             8/14/2018       $1,804.80
                                                                                                                                                                                            $10,516.50              $2,544.00

Culhane Meadows Haughian                           100 Crescent Ct, Ste 700, Dallas, TX 75201‐1832                                    Services                               8/22/2018      $10,000.00
                                                                                                                                                                             8/27/2018      $15,000.00
                                                                                                                                                                                            $25,000.00                 $0.00
                                    Case 18-32805-sgj11 Doc 35 Filed 10/03/18                                               Entered 10/03/18 12:27:20                        Page 21 of 22

Divine Dining, LLC                                                                                                                                                                                      Case No: 18-32805-SGJ-11
                                                                                                        Statement of Financial Affairs
                                                                                                            Payment to Creditors
                                                                                                                 Exhibit 3

3.1 Payments on loans, installment purchases of goods or services or other debts.

Payee                                              Address                                                                               Reason for Payment or Transfer   Payment Date      Amount          Amount Still Owing

Elementary Business Inc.                           4725 Fox Sedge Ln, Denton, TX 76208                                                   Services                                6/5/2018       $8,025.00
                                                                                                                                                                                6/15/2018       $6,100.00
                                                                                                                                                                                7/18/2018       $2,118.50
                                                                                                                                                                                7/27/2018       $2,118.75
                                                                                                                                                                                 8/9/2018       $6,261.70
                                                                                                                                                                                8/20/2018       $3,787.50
                                                                                                                                                                                8/21/2018       $3,500.00
                                                                                                                                                                                               $31,911.45                 $0.00

M. Enriquez                                        1415 W Airport Frwy, Apt. 206, Irving, TX 75062                                       Wages                                  5/31/2018       $1,121.29
                                                                                                                                                                                6/14/2018       $1,438.40
                                                                                                                                                                                6/28/2018       $1,379.46
                                                                                                                                                                                7/12/2018       $1,666.03
                                                                                                                                                                                7/31/2018       $1,745.56
                                                                                                                                                                                8/14/2018       $1,734.76
                                                                                                                                                                                                $9,085.50                 $0.00

Payroll Taxes                                                                                                                            Taxes                                  5/31/2018       $3,429.38
                                                                                                                                                                                6/14/2018       $2,806.62
                                                                                                                                                                                6/22/2018       $9,174.74
                                                                                                                                                                                6/28/2018       $2,613.17
                                                                                                                                                                                7/12/2018       $2,446.65
                                                                                                                                                                                7/19/2018       $8,623.13
                                                                                                                                                                                7/31/2018       $2,640.64
                                                                                                                                                                                8/14/2018       $2,836.41
                                                                                                                                                                                8/20/2018       $8,634.54
                                                                                                                                                                                               $43,205.28                 $0.00

TXU Energy                                         6555 Sierra Drive, Room I S‐25‐A, Irving, TX 75039                                    Suppliers or vendors                   6/12/2018       $2,270.83
                                                                                                                                                                                 7/3/2018       $2,394.65
                                                                                                                                                                                8/13/2018       $2,703.98
                                                                                                                                                                                                $7,369.46                 $0.00
                                    Case 18-32805-sgj11 Doc 35 Filed 10/03/18                            Entered 10/03/18 12:27:20                        Page 22 of 22

Divine Dining, LLC                                                                                                                                                                   Case No: 18-32805-SGJ-11
                                                                                     Statement of Financial Affairs
                                                                                          Payment to Insiders
                                                                                              Exhibit 4

4.1 Payments on loans, installment purchases of goods or services or other debts.

Payee                                              Address                                                            Reason for Payment or Transfer   Payment Date      Amount          Amount Still Owing

Jaclyn C. Johnson                                  PO Box 630186, Irving, TX 75063                                    Wages                                   9/1/2017       $2,536.83
                                                                                                                                                             9/15/2017       $2,536.82
                                                                                                                                                             9/29/2017       $2,536.82
                                                                                                                                                            10/13/2017       $2,536.83
                                                                                                                                                             11/1/2017       $2,536.82
                                                                                                                                                            11/15/2017       $2,536.82
                                                                                                                                                             12/1/2017       $2,536.82
                                                                                                                                                            12/15/2017       $2,536.83
                                                                                                                                                            12/29/2017       $2,536.81
                                                                                                                                                             1/12/2018       $2,536.83
                                                                                                                                                              2/1/2018       $2,644.66
                                                                                                                                                             2/15/2018       $2,644.68
                                                                                                                                                              3/1/2018       $2,644.67
                                                                                                                                                             3/15/2018       $2,644.67
                                                                                                                                                             3/29/2018       $2,644.67
                                                                                                                                                             4/13/2018       $2,644.68
                                                                                                                                                              5/1/2018       $2,644.67
                                                                                                                                                             5/15/2018       $2,644.67
                                                                                                                                                              6/1/2018       $2,644.67
                                                                                                                                                                            $49,170.27                  $0.00
